DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/24/2020 and 11/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings filed on 02/24/2020 are accepted by the Examiner.
Specification
The disclosure filed on 02/24/2020 is accepted by the Examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA) in view of Sasaya (US 20190294963 A1).
	Regarding claims 1, 7, 8 and 9, AAPA discloses inputting input data into a neural network and obtain an inference result of the neural network (page 1 background section AAPA specifically discloses “A technique for analyzing the basis of inference by a neural network has been proposed. For example, a technique for estimating an input image that maximizes an output (model output) of the neural network by optimizing a loss function that becomes smaller as the model output becomes larger with a random image as an initial value has been proposed. Further, a technique in which a generator that generates an input image from a random number vector is separately learned, and an input image that maximizes the model output is generated from the random number vector using the generator has been proposed”) calculate a first loss, the first loss becoming smaller in value as a degree of matching between the inference result and a target label becomes larger, the target label indicating a correct answer of the inference
(page 1 background section  AAPA specifically discloses “A technique for analyzing the basis of inference by a neural network has been proposed. For example, a technique for estimating an input image that maximizes an output (model output) of the neural network by optimizing a loss function that becomes smaller as the model output becomes larger with a random image as an initial value has been proposed. Further, a technique in which a generator that generates an input image from a random number vector is separately learned, and an input image that maximizes the model output is generated from the random number vector using the generator has been proposed”). 


    PNG
    media_image1.png
    544
    775
    media_image1.png
    Greyscale


(figure 8 block 105-2 Sasaya specifically discloses “The loss calculating unit 10 calculates he loss (second-type loss) representing the inter-signal error based on the restoration signal 303 and the correct signal 302. The loss calculated by the loss calculating unit 105-2 can be set as an index using any one of following items or using a combination of two or more of the following items. L1 loss L2 loss Charbonnier loss calculated loss and updates the parameters of the neural network used in the signal processing unit 101. For example, the learning unit 104 calculates the gradient of the loss by the back-propagation, and updates the parameters of the neural network by a gradient method.”). AAPA and Sasaya are analogous art because they are from the same field of communications. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate in the technique disclosed by AAPA the technique disclosed by Sasaya. The suggestion/motivation for doing so would have been to optimize the parameters of the neural network (Sasaya paragraph [0106]). See also KSR Int'l Co. v. Teleflex Inc. Case cited as 550 US (2007).  In the KSR case, the Court stated that in certain circumstances what is obvious to try is also obvious, such as where "there is a design need or market pressure to solve a problem, and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." Regarding hindsight, the Court found that "[r]igid preventive rules that deny fact finders recourse to common sense . . . are neither necessary under our case law nor consistent with it." The Court stated that "familiar items may have obvious uses beyond their primary purposes," analogizing an obvious invention to the fitting together of pieces to a puzzle. The Court in this regard further stated that the person of ordinary skill is also a person of ordinary creativity, and not "an automaton.")
calculates he loss (second-type loss) representing the inter-signal error based on the restoration signal 303 and the correct signal 302. The loss calculated by the loss calculating unit 105-2 can be set as an index using any one of following items or using a combination of two or more of the following items. L1 loss L2 loss Charbonnier loss Huber loss”)
Regarding claim 3, AAPA and Sasaya disclose claim 1, before the effective date of the invention it would be obvious to one of ordinary skill in the art that wherein the second loss has a value that becomes smaller as the contribution degree to an inference result that does not match the target label becomes smaller (smaller or larger see KSA above, see also Sasaya specifically discloses “The loss calculating unit 10 calculates he loss (second-type loss) representing the inter-signal error based on the restoration signal 303 and the correct signal 302. The loss calculated by the loss calculating unit 105-2 can be set as an index using any one of following items or using a combination of two or more of the following items. L1 loss L2 loss Charbonnier loss Huber loss”)
Regarding claim 4, AAPA and Sasaya disclose claim 1, Sasaya also discloses contribution-degree data indicating a contribution degree for each of the plurality of elements, and the second loss has a value that becomes smaller as an error between the contribution-degree data and predetermined data becomes smaller (Sasaya calculates he loss (second-type loss) representing the inter-signal error based on the restoration signal 303 and the correct signal 302. The loss calculated by the loss calculating unit 105-2 can be set as an index using any one of following items or using a combination of two or more of the following items. L1 loss L2 loss Charbonnier loss Huber loss”)
Regarding claim 5, AAPA and Sasaya disclose claim 4, Sasaya also discloses the predetermined data is an initial value of the inference result (Sasaya specifically discloses “The loss calculating unit 10 calculates he loss (second-type loss) representing the inter-signal error based on the restoration signal 303 and the correct signal 302. The loss calculated by the loss calculating unit 105-2 can be set as an index using any one of following items or using a combination of two or more of the following items. L1 loss L2 loss Charbonnier loss Huber loss”)
Regarding claim 6, AAPA and Sasaya disclose claim 1, Sasaya also discloses the one or more processors output the updated input data (abstract Sasaya specifically discloses “A signal processing apparatus includes one or more processors. The one or more processors perform first-type signal processing on an input signal using a neural network, and output a first-type output signal. The one or more processors convert the first-type output signal into a second-type output signal for calculating a first-type loss related to accuracy of second-type signal processing performed by another signal processing device The one or more processors calculate the first-type loss based on the second-type output signal and a correct signal. The one or more processors optimize parameters of the neural network based on the first-type loss”)
Conclusion
:
Shuhei (US 20200334529 A1) discloses learning device, learning method, computer program product, and recognition device.
Zhang, “Beyond a Gaussian Denoiser: Residual Learning of Deep CNN for Image Denoising" airXiv publication date 13 August 2016.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN A TORRES whose telephone number is (571) 272-3119.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye can be reached on (571) 272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/JUAN A TORRES/           Primary Examiner, Art Unit 2636